Citation Nr: 1536923	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to March 1987.  He died in December 2014, and the appellant is the Veteran's surviving spouse. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claim for further development in September 2013, and the case was returned to the Board for appellate review.  

In March 2014, the Board denied the issue of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran died, and the Court recognized the appellant as a valid substitute claimant in place of the Veteran for the issue on appeal.  Accordingly, the appellant has been substituted as the claimant and the issue on appeal has been recharacterized on the title page to reflect substitution. 

In July 2015, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the portion of the Board's March 2014 decision denying entitlement to service connection for type II diabetes mellitus.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the appellant's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contended that he had type II diabetes mellitus as a result of herbicide exposure while stationed aboard the USS Taluga off the coast of Vietnam. As a consequence, the Veteran argued that he was entitled to presumptive service connection for type II diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2015).

In various written statements and in his December 2007 claim, the Veteran reported that he served in Vietnam, where he was exposed to Agent Orange.  He indicated that he served aboard the USS Taluga, a fleet oiler.  In a January 2009 response to a request for information, the Joint Services Records Research Center (JSRRC) noted that the USS Taluga provided logistic services to units operating in the Seventh Fleet.  A review of the 1970 command history showed that the ship conducted nine three-day transits to the southern tip of Vietnam from Subic Bay in the Philippines; five- to seven-day transits up the Vietnam coast to provide fuel and other services to ships operating in that area; and two-day transits back to Subic Bay.  

The Veteran's service personnel records reflect that he served on the USS Taluga from July 1969 to April 1972.  His DD Form 214 also shows that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  In support of his claim, the Veteran submitted copies of a 1970 USS Taluga cruise book that noted ports of call, including Vung Tau in Vietnam.

In a January 2011 statement, the Veteran indicated that he went ashore in Vung Tau to transfer supplies from inland Vietnam to the ship.  He reported that he disembarked from the ship when the ship was pier side in Vung Tau on two separate occasions.

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  Because the Veteran had asserted that the USS Taluga was pierside and that he went ashore in Vung Tau, further development must be conducted to determine whether Vung Tao meets the definition of an inland waterway in light of the Gray decision.  In addition, further development must be conducted to determine whether the Veteran actually set foot in the Republic of Vietnam when the ship sent crew members ashore to transfer supplies from inland Vietnam to the ship at the pier in Vung Tao.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Following the guidelines outlined in M21-1, the AOJ should contact the National Personnel Records Center and the U.S. Army and Joint Services Records Research Center to attempt to verify the location of the USS Taluga during the months the Veteran served on that ship while it was in the territorial waters of the Republic of Vietnam.  

The National Personnel Records Center and the U.S. Army and Joint Services Records Research Center should specifically indicate whether the Taluga was ever pierside in Vung Tao while the Veteran was a member of ship's company.  

Further, pertinent development should be undertaken to secure records to determine whether the Veteran actually set foot in the Republic of Vietnam to transfer supplies from inland Vietnam to the ship that was pierside in Vung Tao during his service.  The Board points out that a claimant's statements of going ashore are to be accepted when the ship sent any crew members ashore during that time for extended periods and the claimant was stationed aboard the ship at that time.  M21-1, IV, ii, 1, H, 28, i.  

2.  After determining the locations of the USS Taluga during the times noted above, the AOJ should review those locations in light of the Court's decision in Gray v.McMcDonald, No. 13-3339, 2015 WL 1843053.  The AOJ should to specifically address whether the USS Taluga ever entered an inland waterway as VA defines that term. 

3.  Following completion of the above actions, and if herbicide exposure cannot be verified, the AOJ should issue a formal finding explaining all of the steps taken and notify the appellant and her representative.

4.  After completion of the above development, the claim should be readjudicated.  If any benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




